[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On March 21, 1999 the plaintiff, age 66, who was shopping at the defendant's store in Newington was caused to fall on an exposed metal stub left from the dismantling of a railing by the defendant's employees. The stub was in an area where patrons were likey to walk and was unnoticed by the plaintiff. The court finds the defendant negligent and therefore finds for the plaintiff on the issue of liability.
As a result of her fall, the plaintiff suffered an injury to her right arm and shoulder. As a result of this injury the plaintiff incurred medical expenses in the amount of $1,128.00.
Dr. Steven Selden determined that the plaintiff had a five percent permanent partial disability of the right shoulder on October 28, 1999, although he did had see her since July 17, 1999. The plaintiff however, has testified that she still experiences discomfort in the arm as well as difficulty in using it. The court finds her testimony credible and therefore finds the injury to be of a permanent nature. She has a life expectancy of nineteen years.
The court therefore awards damages as follows:
  Economic Damages                  $1,128.00 Non-economic Damages              $8,500.00
TOTAL DAMAGES                   $9,628.00 LESS COLLATERAL SOURCE DEDUCTION 1,028.00
NET AWARD             $8,600.00
Judgment may enter accordingly.
Freed, J. CT Page 6423